IN THE UNITED STATES COURT OF APPEALS

 

FOR THE FIFTH CIRCUIT
L/ 1 / 7 0 v/SQL/
NO. 19-20070
A True Copy
TOMN[Y WILLIS, Certified order issued Mar 13, 2019
d W. 0 o

Plaintiff - A ellant
pp Clerk, .S. Court of peals, Fifth Circuit

V.

ANTHONY HOWARD, JR., Sergeant; NEIL HINSON, Sergeant; GABRIEL
MENDOZA, COIII; UTMB AT GALVESTON; TDCJ-ID TRANSPORTATION,

Defendants - Appellees Wm?;'
Fl-L

MAR 1 3 2019

 

Appeal from the United States District CourP“'id J‘B'ad'°y' °‘“k°'c“!i
for the Southern District of Texas

 

CLERK'S OFFICE:
Under FED. R. APP. P. 42(b), the appeal is dismissed as of March 13,

2019, pursuant to appellant's motion.

LYLE W. CAYCE
Clerk of the United States Court
of Appeals for the Fifth Circuit

BY

Monica R. Washington, Deputy Clerk

 

ENTERED AT THE DIRECTION OF THE COURT

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

March 13, 2019

Mr. David J. Bradley

Southern District Of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

NO. 19-20070 Tommy Willis v. Anthony Howard, Jr., et al
USDC NO. 4:17-CV-1594

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate.

Sincerely,

LYLE W. CAYCE, Clerk

%{M#"_@'Z/EW
B y -

Mopica R. Wa§Hlngton,*Deputy Clerk
504-310~7705

 

cc w/encl: Mr. Christopher Lee Lindsey
Mr. Tommy Willis

